MEMORANDUM **
In these consolidated appeals, Francisco Javier Ceron-Gomez appeals from (1) his guilty-plea conviction and 77-month sentence for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326; and (2) the district court’s judgment revoking his supervised release and imposing an 18-month sentence of imprisonment. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Ceron-Gomez’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.